In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐1747 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

RYAN L. GIBBS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
          No. 4:15‐cr‐40037‐JPG‐1 — J. Phil Gilbert, Judge. 
                     ____________________ 

   ARGUED DECEMBER 13, 2016 — DECIDED JANUARY 6, 2017  
                ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
possessing cocaine with intent to distribute it, in violation of 
21  U.S.C. §§  841(a)(1) and (b)(1)(C).  Because of  the quantity 
of the cocaine that he possessed and his history of drug and 
other  criminal  offenses,  his  guideline  sentencing  range  was 
151  to 188  months and  his  statutory maximum  240 months. 
The  government  recommended  a  216‐month  sentence  (i.e., 
18  years,  compared  to  the  15  and  two‐thirds  years  that 
2                                                            No. 16‐1747     


would be the length in years of a sentence of 188 months, the 
top  of  the  guideline  range),  and  that  was  the  sentence  that 
the  district  judge  imposed  and  that  the  defendant’s  appeal 
challenges. 
    The  judge  explained  that  he  was  imposing  a  sentence 
significantly higher than the top of the defendant’s guideline 
range on  the  basis of the  “[18 U.S.C. §] 3553(a) [sentencing] 
factors.” He called the defendant “a poster child for being a 
career  offender,”  and  told  him  “unfortunately  you  may  be 
one of those people that will never be able to conform to be a 
law‐abiding  person.”  He  quoted  loosely  from  the  section 
3553(a) factors, saying none too clearly that  
     When  I  look  at  the  3553(a)  factors  apart  from  the  “nature 
     and circumstances of the offense,” your “history and char‐
     acteristics”  of  you  as  a  defendant  does  [sic]  not  indicate 
     that there should be any leniency at all; that they [anteced‐
     ent  unclear]  “reflect  the  seriousness  of  the  offense,”  “pro‐
     mote respect for the law,” which your history and charac‐
     teristics  indicate  that  you  have  no  respect  for  the  law; 
     “provide  just  punishment.”  Nothing—No  previous  sen‐
     tence that this Court has imposed or other Courts have de‐
     terred you from your criminal conduct. 
   Neither  the  government,  in  recommending  a  216‐month 
sentence,  nor  the  district  judge,  in  imposing  it,  attempted  a 
sophisticated analysis of the likely consequences for the de‐
fendant,  his  family,  and  society  (primarily  the  persons  to 
whom he sold illegal drugs) of adding roughly two years to 
the  sentence  he  would  have  been  given  had  the  judge 
stopped at the top of the guideline range. Judging from the 
government’s  brief  and  the  judge’s  sentencing  statement, 
both the prosecution and the judge based the 216‐month sen‐
tence  (proposed  by  the  government,  imposed  by  the  judge) 
No. 16‐1747                                                           3 


on a hunch. As the prosecutors as well as the judge are high‐
ly  experienced,  their  hunches  are  likely  often  to  be  reliable. 
And because federal prosecutors are free to suggest any sen‐
tence within the statutory range, and a federal district judge 
has broad latitude in picking the sentence to impose within 
that  range,  and  because  the  briefs  and  argument  of  defense 
counsel in this case bordered on the perfunctory—the argu‐
ment being that the judge should have reiterated his reasons 
for  imposing  the  216‐month  sentence,  though  as  far  as  ap‐
pears  his  prior  explanation  included  all  the  considerations 
(of  which  we’ve  noted  the  main  ones)  that  entered  into  his 
decision—the sentence must be affirmed. 
    Some  consideration,  however,  should  be  given  to  the 
possibility  of basing  a prison sentence—at least a very  long 
one  (and  an  18‐year  sentence  is  very  long)—on  something 
other  than  a  hunch.  The  work  of  the  U.S.  Sentencing  Com‐
mission in formulating sentencing guidelines provides a clue 
to  a  possible  alternative.  The  sentencing  judge,  instead  of 
ranging  at  large,  with  little  guidance,  over  the  wide  space 
between the statutory minimum sentence for the defendant’s 
crime or crimes and the statutory maximum, might consider 
asking the Sentencing Commission to evaluate the appropri‐
ateness  in  particular  cases  of  all  the  possible  sentencing 
points  in  the  statutory  sentencing  range,  including  points 
that fall outside the guideline sentencing range. In a case like 
the present one the Sentencing Commission might advise the 
prosecutors, defense counsel, and the judge why it had fixed 
the  guideline  range  where  it  did  and  how  disapproving  it 
would be of sentences below or above that range. The Com‐
mission  might  for  example  take  a  close  look  at  the  govern‐
ment’s  suggested  216‐month  sentence  in  this  case  and  the 
arguments  the  government  gives  for  it,  and  conclude  that 
4                                                     No. 16‐1747       


maybe it’s a proper sentence given the particular facts of the 
case even though it lies outside the guideline range. The de‐
fense proposed a sentence of only 10 years, which would be 
about  two  and  a  half  years  below  the  sentencing  guideline; 
and  again,  the  Commission  might  agree  in  the  special  cir‐
cumstances of this case that that was a plausible alternative 
to a sentence in the guideline range—or might explain why 
it was not. Judges wouldn’t have to ask the Commission for 
its input, or follow its recommendations, but they might find 
it a valuable resource. 
     The judgment of the district court is 
                                                        AFFIRMED. 
 
No. 16‐1747                                                       5

    SYKES,  Circuit  Judge,  with  whom  KANNE,  Circuit  Judge, 
joins,  concurring  in  the  judgment.  The  defendant’s  only  ar‐
gument is that the district judge failed to adequately explain 
his  reasons  for  imposing  a  prison  term  of  216  months.  The 
record  shows  otherwise.  The  judge  addressed  the  main  ar‐
guments  in  mitigation  and  then  focused  on  the  defendant’s 
lengthy  criminal  record,  which  began  as  a  juvenile,  contin‐
ued  unabated  into  adulthood,  and  includes  many  violent 
crimes  (including  a  shooting  resulting  in  death).  The  judge 
emphasized  the  serious  risk  of  recidivism,  noting  that  all 
past  efforts  at  deterrence  had  failed.  That’s  explanation 
enough  for  the  216‐month  sentence—28 months  above  the 
top  of  the  range  recommended  by  the  Sentencing  Guide‐
lines. 
    The defendant acknowledges the point but challenges the 
sequence  of  the  judge’s  remarks. He  thinks  a  judge must  an‐
nounce the sentence first and then give his reasons for it. Or 
if the judge has already given his reasons earlier in the hear‐
ing,  he  must  repeat  them  after  pronouncing  sentence.  Only 
then,  the  argument  goes,  can  the  parties  know  the  link  be‐
tween the judge’s rationale and the sentence. There’s no sup‐
port for this argument. Judges normally explain their reason‐
ing  before  pronouncing  sentence.  The  judge  followed  that 
norm here. No repetition was required. 
6                                                      No. 16‐1747

    KANNE,  Circuit  Judge,  concurring.  I  join  Judge  Sykes  in 
her  concurrence.  I  write  further  to  add  that  although  Judge 
Posner has envisioned an interesting method to arrive at an 
appropriate  sentence  in  individual  cases,  it  is  my  view  that 
such  a  unique  system  would  be fundamentally  unworkable 
in  practice  and  contrary  to  the  statutory  provisions  enacted 
by Congress and approved by the Supreme Court.  
    Judge  Posner,  of  course,  recognizes  that  in  this  case  we 
cannot  command  the  alternative  approach  to  sentencing  he 
suggests.  Therefore, I  join Judge Posner and Judge Sykes in 
affirming the sentence that the district court imposed.